NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

EDUARDO COLIMA-CASILLAS and                       No. 09-72814
CARMEN COLIMA,
                                                  Agency Nos. A075-718-577
               Petitioners,                                   A075-718-578

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **
                                San Francisco, California

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Petitioners Eduardo Colima-Casillas and Carmen Colima, natives and

citizens of Mexico, petition for review of a Board of Immigration Appeals order




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen removal proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review the Board’s denial of petitioners’ motion to

reopen for failure to establish prima facie eligibility for relief, to the extent the

motion introduced further evidence of the same basic hardship to petitioners’

United States citizen son. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.

2006) (explaining that § 1252(a)(2)(B)(i) bars jurisdiction when question presented

in motion to reopen is essentially the same hardship ground originally decided).

Our conclusion that we lack jurisdiction to review this determination forecloses

petitioners’ argument that the Board denied them due process by failing to explain

adequately its reasons for denying the motion to reopen. See id. at 603-04.

       Petitioners’ contention that the agency failed to adhere to its own

administrative standards by failing to grant cancellation of removal does not raise a

colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930

(9th Cir. 2005).

       The Board did not abuse its discretion in concluding that new evidence of

the family’s various medical conditions was insufficient to warrant reopening. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (recognizing that Board’s denial




                                             2
of motion to reopen shall be reversed only if “arbitary, irrational or contrary to

law”).

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3